Clifford F. Brown, J.,
dissenting.
The selection on August 14, 1984, of Paul R. Matia by the Cuyahoga County Republican Executive Committee as Republican candidate for election on November 6, 1984, for the office of Judge of the Court of Common Pleas of Cuyahoga County, is clearly invalid and void when all of the relevant statutes are considered.
It is undisputed that Matia, by his foregoing selection, is a “candidate for judicial office” and “a nonpartisan candidate” within the meaning of R.C. 3501.01(J); and that he is not a “party candidate” within the meaning of R.C. 3501.01(K). A “party candidate” must be one “who has his name certified on the office-type ballot at a general or special election,” within the meaning of R.C. 3501.01(E). “Office-type ballot” is described in R.C. 3505.03 as one with “the names of all candidates for election to offices, except judicial offices.” Matia cannot be a party candidate because a judicial candidate, under R.C. 3505.03, may not have his name printed on an “office-type ballot.”
Having concluded that Matia is not a “party candidate” within the meaning of R.C. 3501.01(J) and (E), 3505.03 and 3505.04,1 I would next consider the authority of the Republican Executive Committee to select him as a judicial candidate when the candidate nominated at the preceding primary election withdraws as such candidate prior to eighty days before the day of the general election, thus creating a vacancy in the party nomination. This requires construction of the relevant portion of the third paragraph of R.C. 3513.31 which provides:
“If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a county, withdraws as such candidate prior to the eightieth *12day before the day of such general election, the vacancy in the party nomination so created may be filled by the county central committee of the major political party which made such nomination at said primary election, or by the county executive committee if so authorized, at a meeting called for such purpose. * * *” (Emphasis added.)
The unambiguous meaning of this statute is that “the vacancy [created] in the party nomination” which can be filled by the central or executive committee of the party which made the nomination refers only to selection of a party candidate and does not embrace the power to select a judicial candidate such as Matia. Given the clarity of this language, it is unnecessary to resort to R.C. 1.49, which applies solely to ambiguously worded statutes. Moreover, it is irrelevant to consider that “party involvement is statutorily required at the petition and primary stages of a judicial election * * *.” It is also immaterial that election statutes should be construed “in a manner favoring free and competitive elections * * *.”
Since the described selection of Matia as a judicial candidate is a nullity, it follows that the relator has a clear legal right to the writ of mandamus ordering respondent, the Cuyahoga County Board of Elections, to remove the name of Matia from the nonpartisan judicial ballot at the election to be held on November 6, 1984.
It is ironic and unfortunate for this court, by denying the writ of mandamus, to encourage the respondent and Matia to believe that if Matia wins the election he has a clear, unobstructed sailing into the office of common pleas judge. This decision today, denying the writ, would not prevent his opponent from contesting the election pursuant to R.C. 3515.09 et seq. (Hitt v. Tressler [1983], 4 Ohio St. 3d 174), or from bringing an action in quo warranto pursuant to R.C. 2733.06 et seq. (State, ex rel. Annable, v. Stokes [1970], 24 Ohio St. 2d 32 [53 O.O.2d 18]; State, ex rel. Ethell, v. Hendricks [1956], 165 Ohio St. 217 [59 O.O. 298]), or both (45 Ohio Jurisprudence 2d [1960] 618-619, Quo Warranto, Section 7).
The present mandamus action judicially determines only the right of Matia to be on the ballot, and does not decide if he has a right to hold the judicial office he seeks. His opponent is not a party to this mandamus action and therefore cannot be affected by it. Our decision today is only an illusory victory for Matia.

 To implement the construction given to R.C. 3501.01(J) and (K) and 3505.03, the pertinent part of R.C. 3505.04, in harmony therewith, provides:
“On the nonpartisan ballot shall be printed the names of all nonpartisan candidates for election to judicial office, * * (Emphasis added.)